Citation Nr: 1119629	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  04-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, claimed as secondary to service-connected neuritis of the saphenous nerve of the right leg.  

2.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected neuritis of the saphenous nerve of the right leg.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1979 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.

These claims were previously remanded by the Board in January 2008 and subsequently denied by the Board in a September 2008 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in May 2010, the parties entered a Joint Motion for Remand, vacating and remanding the previous decision back to the Board for readjudication.  The Board notes that the RO treated evidence received from the Veteran in September 2008 as a new claim, and in August 2009, the RO issued a new rating decision on the issues currently on appeal.  However, this rating decision is not valid as the issues were still in appellate status at this time.


FINDINGS OF FACT

1.  The Veteran's right ankle disability did not manifest during, or as a result of, active military service, nor was it caused by, or permanently aggravated by, his service-connected neuritis of the saphenous nerve of the right lower extremity.  

2.  The Veteran's right knee disability did not manifest during, or as a result of, active military service, nor was it caused by, or permanently aggravated by, his service-connected neuritis of the saphenous nerve of the right lower extremity.  





CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a right ankle disability, to include as secondary to service-connected neuritis of the saphenous nerve of the right lower extremity, have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for establishing entitlement to service connection for a right knee disability, to include as secondary to service-connected neuritis of the saphenous nerve of the right lower extremity, have not been met.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the United States Court of Appeals for Veterans Claims (Court) take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in September 2005, April 2006 and October 2008 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also provided the Veteran with information on how to substantiate a claim of service connection based on aggravation.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claims are being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  






Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations dated in October 2005 and March 2008, and the results from these examinations have been included in the claims file for review.  The examinations involved a review of the claims file, a thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

The Board also notes that the parties entered a Joint Motion for Remand in May 2010.  The case was remanded so that the Board could provide an adequate statement of reasons and bases for denying the Veteran's claims and, because the Board did not seek clarification following a September 2005 VA examination or explain why clarification was not necessary.  However, the Board finds that clarification has been obtained by VA since the September 2005 VA examination (which actually took place in October 2005).  The Veteran was afforded an additional VA examination in March 2008, in which a clarified opinion was provided.  This VA examination was discussed by the Board in its September 2008 denial - although the Board mistakenly referred to this examination as having taken place in March "2006."  This examination does not appear to have been considered in the May 2010 Joint Motion for Remand.  Nonetheless, since VA has obtained the necessary clarification, the mandates of the May 2010 Joint Motion for Remand have been completed and appellate review may proceed.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An Veteran's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  




III.  Relevant Facts and Analysis

The Veteran contends that he is entitled to service connection for right ankle and right knee disabilities.  Specifically, the Veteran contends that these disabilities were either caused by, or permanently aggravated by, his service-connected neuritis of the saphenous nerve of the right leg.  However, as outlined below, the preponderance of the evidence of record demonstrates that these disabilities did not manifest during, or as a result of, active military service and they are neither due to, nor worsened by, a service-connected disability.  As such, service connection is not warranted.  

While the Veteran claims that his right ankle and right knee disabilities are secondary to a service-connected disability, the Board has nonetheless reviewed the Veteran's service treatment records to determine whether there is a direct basis on which this claim may be granted.  However, the service treatment records make no reference to treatment or symptomatology involving either the right ankle or the right knee.  Therefore, there is no evidence of an in-service disease or injury of the right ankle or the right knee.  

Post-service treatment records do suggest that the Veteran has suffered from pain in his right lower extremity since military service.  According to a note dated November 2000 and prepared by a private physician with the initials F.A.Z., the Veteran reported having right leg and ankle pain since reconstructive surgery in 1985.  A July 1986 VA examination report does confirm that the Veteran reported pulsating internal pain in his right lower extremity at this time.  However, the Veteran was granted service connection for neuritis of the right lower extremity in November 2002 based on symptomatology of swelling, numbness and pain.  As such, the Veteran is already being compensated for his subjective complaints of pain in the right lower extremity.  The July 1986 VA examination report fails to suggest that the Veteran was suffering from a separate disability of the right lower extremity at this time, such as degenerative joint disease or arthritis of a joint.  


X-rays of the right lower extremity were taken in December 2000.  There was evidence of moderate osteophytic spurring of the tibial spines, but the ankle mortise appeared to be well-maintained.  A subsequent VA outpatient treatment record from May 2001 noted that the Veteran had right leg swelling, pain and tenderness with symptoms that had been worsening for the past two to three years.  The record notes that X-rays of the right ankle and leg showed mild degenerative joint disease.  These records do not suggest that the Veteran's degenerative changes of the joints were in any way related to, or impacted by, his right lower extremity neuritis.  

The Veteran was afforded a VA peripheral nerves/bone examination in May 2002.  It was noted that the Veteran amputated part of his left thumb in 1985 when operating a table saw and that he had a nerve and vein graft taken from the right lower extremity as part of his replantation of the thumb.  The Veteran reported that the scar over the medial tibia was quite tender to the touch.  The examiner concluded that the Veteran was status post right saphenous nerve harvest and vein harvest over the dorsum of the foot that resulted in some residual neurogenic type or neuroma pain over the incision that was tender to the touch.  The examiner did not suggest that this surgery resulted in additional disabilities of the right lower extremity such as degenerative joint disease or arthritis.  

The Veteran was again treated by VA on an outpatient basis in June 2002.  Examination of the right leg revealed a surgical scar just proximal to the medial malleolus, which was quite sensitive and tender.  There was also mild tenderness along the medial joint line of the right knee with no effusion.  The Veteran was diagnosed with, among other things, degenerative arthritis of the right knee.  Again, this was not related to the Veteran's surgical procedure of the right lower extremity or his associated neuritis.  A December 2004 VA outpatient treatment record notes that the Veteran wore a right knee brace and that he suffered from a scar of the right lower extremity saphenous distribution.  The neurologist noted that the saphenous nerve was purely sensory and that it should not cause any weakness.  A June 2005 record notes separate diagnoses of degenerative arthritis of the right knee and ankle, but these diagnoses were not related to military service or a service-connected disability.  

The Veteran was afforded an additional VA examination of the right lower extremity in October 2005.  The examiner noted that the Veteran was of the opinion that he was having problems with his right knee and ankle as a result of his service-connected neuritis.  Examination revealed the Veteran to walk with a slight antalgic gait and it was noted that the Veteran used a cane in his left hand.  The examiner concluded that X-rays of the right knee revealed mild degenerative joint disease and that X-rays of the right ankle revealed degenerative changes.  The examiner opined that the Veteran's right lower extremity pain was purely a sensory nerve and that this should not directly affect the ankle or the knee.  The examiner noted that the Veteran's disability was more because of pain rather than weakness or lack of range of motion or incoordination, and as such, he did not feel that these conditions were service-connected.  

The record also contains a private neurological examination from December 2005.  It was noted that the Veteran was suffering from pain in the right lower extremity that had been worsening for the past several years.  The examiner indicated that in addition to neuropathic pain, the Veteran was suffering from concomitant arthritic pain.  However, the examiner did not suggest that the Veteran's arthritic symptomatology was in any way related to his neurological condition.  

In March 2008, the Veteran participated in an additional VA peripheral nerve examination.  During this examination, the examiner noted that the Veteran believed that his numbness and paresthesias of the right ankle and right lower leg resulted in degenerative joint disease of the right ankle, and, that his right knee had been damaged by changes of stress upon it because of the right lower extremity neuropathy.  Examination revealed no motor weakness associated with the right ankle neuropathy, and as such, the examiner concluded that there was nothing changing the Veteran's gait or causing extra strain on either the right ankle or the right knee.  The examiner also concluded that the Veteran suffered from subpatellar tenderness of the right knee and tenderness of the right ankle.  X-rays of the right ankle revealed the osseous and articular structures to be stable and unremarkable with no acute findings.  X-rays of the right knee revealed it to be stable with some mild degenerative changes.  The examiner concluded that it was less likely as not that the Veteran's symptomatology in his right ankle and his right knee were related to his service-connected left thumb injury.  The examiner explained that these joints were not under any increased strain by the skin graft and vein and sensory nerve harvesting that was done at the time of repair.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a disability of the right ankle or the right knee, to include as secondary to service-connected neuritis of the saphenous nerve of the right leg.  There is no evidence of either of these disabilities during active military service and there is no competent evidence of record suggesting that the Veteran's right ankle or right knee disability manifested as a result of his service-connected neuritis of the right lower extremity, or, that either disability was permanently aggravated as a result of his service-connected disability.  

According to the October 2005 VA examiner, the Veteran's saphenous nerve was purely sensory and it should not directly affect the ankle or the knee.  The December 2004 VA neurologist was also of the opinion that the Veteran's saphenous nerve was purely sensory and should not cause any weakness of the right lower extremity.  The March 2008 VA examiner further concluded that it was less likely than not that the Veteran's right ankle or right knee disabilities were related to the surgical procedure of the right lower extremity, since this condition would cause no increased strain on either the knee or the ankle.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's right ankle and right knee disabilities are not secondary to his service-connected neuritis, nor were they aggravated by his neuritis, as the March 2008 VA examiner concluded that this condition would have no resultant impact on the Veteran's joints.  As such, service connection is not warranted.  

The Board recognizes that the Veteran believes his degenerative changes of the right knee and right ankle are secondary to his service-connected saphenous neuritis, or at least, at a minimum, he believes that these conditions have been permanently aggravated as a result of this condition.  However, the record contains no evidence to suggest that the Veteran has the requisite training and expertise to offer such a complex medical opinion.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  However, the trained medical professional who examined the Veteran in March 2008 found that it was less likely than not that his right ankle and right knee conditions were in any way related to his skin graft and vein harvesting, demonstrating that they were neither caused by, nor aggravated by, this condition.  Therefore, the Board finds the competent opinions of the March 2008 VA examiner to be more probative.  

In support of his claims, the Veteran also submitted a number of articles regarding saphenous neuritis.  According to these articles, saphenous neuritis was a condition that could cause pain in other areas, including the knee, often imitating other conditions such as osteoarthritis.  However, while the Board has considered these articles, they do not provide support for the Veteran's claim.  As already discussed, the Veteran is already service-connected for pain of the right lower extremity due to his saphenous neuritis.  Therefore, additional compensation for this symptomatology is not warranted, as it would amount to pyramiding.  See 38 C.F.R. § 4.14.  In addition, these articles fail to suggest that the Veteran suffers from separate disabilities of either the knee or ankle that manifested during military service, as a result of a service-connected disability, or that have been permanently aggravated as a result of a service-connected disability.  As such, these articles provide no support for the claims currently on appeal.  

Finally, the Veteran has submitted a number of lay statements from co-workers and relatives in support of his claims.  According to these individuals, they have all witnessed the Veteran suffering from pain and impairment due to his right lower extremity.  However, this fact is conceded as the Veteran has already been granted service connection for neuritis of the right lower extremity with pain and swelling.  These statements do not provide any evidence to suggest that the Veteran suffers from additional disabilities of the right knee or ankle, such as osteoarthritis, that manifested as a result of his service-connected neuritis or as a result of military service.  As such, these statements do not demonstrate entitlement to service connection for a right knee or right ankle disability.  
Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for a right ankle disability and a right knee disability, to include as secondary to his service-connected neuritis of the saphenous nerve of the right lower extremity, must be denied.


ORDER

Entitlement to service connection for a right ankle disability, claimed as secondary to service-connected neuritis of the saphenous nerve of the right leg, is denied.  

Entitlement to service connection for a right knee disability, claimed as secondary to service-connected neuritis of the saphenous nerve of the right leg, is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


